Citation Nr: 0706796	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  97-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for a psychiatric disorder claimed as due to VA 
medical treatment.

2.  Entitlement to an increased rating for abdominal wall 
pain, status post partial gastrectomy, truncal vagotomy, and 
small bowel resection, currently rated as 20 percent 
disabling

3.  Entitlement to an increased rating for keloids, midline 
incision, status post gastrointestinal surgery times two with 
history of incisional hernia, rated as 10 percent disabling 
prior to August 30, 2002, and currently rated as 20 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1971 to May 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Milwaukee, Wisconsin,  Regional Office 
(RO).   

The veteran testified before the undersigned Veterans Law 
Judge during a hearing held in September 2006.  At the 
hearing, the veteran withdrew his appeal for service 
connection for a right knee disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Initially, the Board notes that adequate notification has not 
been performed with respect to the Veterans Claims Assistance 
Act (VCAA).  This is particularly true with respect to the 
claim for benefits for a psychiatric disorder under 
38 U.S.C.A. § 1151, as the veteran has not received a VCAA 
letter pertaining to that issue.  In addition, a VCAA 
notification letter dated in April 2001 referenced that 
veteran's claims for increased ratings and his claim for a 
total rating based on unemployability, but did not contain 
notification of the evidence needed to establish entitlement.  
Therefore, the case must be remanded as additional 
notification must be provided.  

During the hearing held in September 2006, the veteran 
recounted having ongoing treatment for the disabilities at 
issue.  The Board notes that any recent record of treatment 
for the disabilities for which the veteran seeks higher 
ratings would be highly relevant.  Therefore, additional 
efforts to obtain those recent post-service records are 
required.   

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the veteran's most 
recent disability evaluation examination which addressed the 
disorders for which he seeks higher ratings was the stomach 
examination conducted over three years ago in January 2004.  
The Board believes that this examination is too old to allow 
proper evaluation of the current severity of the disorders.  

Finally, the Board notes that the RO has not yet reconsidered 
the veteran's claim for a total rating based on individual 
unemployability to take into consideration impairment from 
the hepatitis C which was recently recognized as being 
service connected.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
current version of a VCAA letter which 
addresses each of the issues on appeal.  
The RO should obtain any evidence which 
the veteran specifies in response to that 
letter.  The RO should also obtain all 
recent medical treatment records from the 
VA pertaining to treatment for the 
disabilities at issue.  Efforts should 
continue unless it is determined that the 
records do not exist or that further 
efforts to obtain them would be futile.  

2.  The veteran should be afforded a VA 
stomach examination to determine the 
current severity of his service-connected 
abdominal wall pain, status post partial 
gastrectomy, truncal vagotomy, and small 
bowel resection, and his keloids, midline 
incision, status post gastrointestinal 
surgery times two with history of 
incisional hernia.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The RO must also furnish the examiner with 
a copy of the rating criteria for 
evaluating post-gastrectomy syndrome, 
found at 38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2006).  In addition, the 
examiner should be provided with the 
criteria for rating scars under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805.  The 
examiner should be requested to comment as 
to the presence or absence of each symptom 
and findings required under the rating 
criteria, and, where present, the 
frequency and/or severity of each symptom 
and finding.  The examiner should also 
discuss the effect that the disabilities 
would have on the veteran's ability to 
engage in employment activities.  The 
examination report must reflect that the 
examiner reviewed both the claims file and 
the rating criteria.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The consideration of the claim 
for a total rating based on individual 
unemployability must take into 
consideration all service-connected 
disabilities including the recently 
recognized hepatitis C.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



